United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark Doyle, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1596
Issued: February 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 21, 2006 appellant, through counsel, filed a timely appeal of a March 28, 2006
merit decision of the Office of Workers’ Compensation Programs denying his claim that he
sustained a knee injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right knee injury in the performance of duty.
FACTUAL HISTORY
On March 4, 1998 appellant, a 33-year-old letter carrier, filed a traumatic injury claim
alleging that on January 19, 1998 he sustained a right medial meniscus tear and torn acute

cruciate ligament tear due to squatting down while putting mail in a door slot.1 The employing
establishment controverted the claim noting that January 19, 1998 was a holiday so carriers were
all nonscheduled.2
On July 13, 1998 appellant filed an occupational disease claim alleging that on July 6,
1998 he first realized that his right knee condition was employment related.3 He first became
aware of his knee condition on February 18, 1998. With his claim appellant submitted reports
dated March 24 to July 6, 1998 from Dr. Robert W. Jackson, a treating physician, who diagnosed
right medial meniscus tear and partial right anterior cruciate ligament tear. As to the cause of
this condition, Dr. Jackson opined that “this type of pathology is completely consistent with a
squatting injury.”
In response to the Office’s request for information, appellant addressed his duties as a
letter carrier. He related that, around January 15, 1998, he heard his right knee pop after
squatting to deliver mail. Appellant’s right knee became painful but he thought he would walk it
off.
By decision dated October 23, 1998, the Office denied appellant’s claim on the grounds
that fact of injury was not established. The Office found the evidence insufficient to support
appellant’s claim that he sustained a traumatic injury on January 15, 1998.
Appellant requested an oral hearing which was held on May 25, 1999. At the hearing he
submitted a May 13, 1999 report from Dr. Jackson. He related that appellant’s injury was
“completely consistent with a squatting injury associated usually with some minor rotational
movement.” Dr. Jackson described the mechanism by which squatting can cause a medial
meniscus tear, stating: “there is no question in my mind that this injury was caused by his
employment.”
In a decision dated July 1, 1999, an Office hearing representative affirmed the
October 23, 1998 decision.
On November 30, 2000 the Board issued an order dismissing appellant’s appeal on the
basis that no attorney authorization form had been submitted.4 In a letter dated December 3,
1999, appellant submitted an attorney authorization form. On June 18, 2001 the Board reinstated
his appeal. On July 30, 2003 the Board issued an order remanding the case for reconstruction
and proper assemblage of the record.

1

This traumatic injury claim was assigned file number 16-0312113.

2

By decision dated April 4, 1998, the Office denied his claim on the grounds that he was not scheduled to work
on January 19, 1998 as it was a holiday. Appellant requested reconsideration, which was denied by the Office in a
decision dated June 5, 1998. The Office found that appellant failed to establish that he sustained an injury as
alleged.
3

This occupational disease claim was assigned file number 16-0319010. On August 11, 1998 the Office
combined file numbers 16-0319010 and 16-0312113 with the former number as the master number.
4

Docket No. 00-436 (issued November 30, 2000).

2

By decision dated April 2, 2004, the Office denied appellant’s claim on the grounds that
he did not establish an injury as alleged. The Office found that, although the evidence
demonstrated that a specific event, incident or exposure occurred at the time, place and in the
manner alleged, the medical evidence was insufficient to establish that he sustained an injury in
the performance of duty.
On March 21, 2005 appellant, through counsel, requested reconsideration and submitted
evidence in support of his request. In December 14, 2004 report, Dr. Jackson opined that
appellant “did sustain a tear of the posterior horn of the medial meniscus of his right knee” as
well as a partial anterior cruciate tear. He related that a medial meniscus tear was an injury
“commonly associated with squatting combined with a rotatory strain on the flexed knee.”
Dr. Jackson opined that appellant sustained a tear of his medial meniscus, by squatting down to
put mail through a mail slot located at the bottom of a door. Appellant also submitted duplicates
of evidence previously considered.
By decision dated March 28, 2006, the Office denied modification of its prior decisions.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.7 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.8

5

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Donna L. Mims, 53 ECAB 730 (2002).

6

M.W., 57 ECAB ___ (Docket No. 06-749, issued August 15, 2006).

7

Sedi L. Graham, 57 ECAB ___ (Docket No. 06-135, issued March 15, 2006).

8

Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005).

3

The mere fact that a disease manifests itself during a period of employment does not raise
an inference that there is a causal relationship between the two. Neither the fact that the disease
became apparent during a period of employment, nor the belief of appellant that the disease was
caused or aggravated by employment conditions, is sufficient to establish causal relation.9
ANALYSIS
Appellant contends that he sustained a right knee injury in the performance of duty. The
medical evidence reveals a right medial meniscus tear and torn acute cruciate ligament tear. The
issue to be resolved is whether appellant sustained these conditions in the performance of duty as
a letter carrier
Appellant first attributed his right knee condition to an injury sustained on
January 19, 1998, while squatting. After this claim was denied, he filed the occupational disease
claim noting that he first became aware that his right knee condition was employment related on
February 18, 1998. The medical evidence submitted with the occupational disease claim and
appellant’s statement attributed his knee injury to a traumatic incident on January 15, 1998,
while squatting to deliver mail. This contradicts the date appellant indicated that he first became
aware that his knee condition was employment related in his occupational disease claim.
Moreover, the Office denied that the squatting incident occurred on January 19, 1998, as this was
a nonscheduled workday.
Dr. Jackson, a treating physician, diagnosed a right medial meniscus tear and partial right
anterior cruciate ligament tear. He attributed appellant’s medial meniscus tear to a squatting
injury. In a December 14, 2004 report, Dr. Jackson opined that appellant sustained a medial
meniscus tear when he squatted “down to put mail through a mail slot located at the bottom of a
door.” As noted, the Office denied appellant’s traumatic injury claim on the basis that he was
not in the performance of duty on January 19, 1998 when the alleged squatting incident occurred.
Dr. Jackson did not address how appellant’s work duties as a mail handler would cause or
contribute to the diagnosed torn meniscus of the left knee beyond attributing the condition to the
alleged squatting incident. The Board has held that medical opinions based on an incomplete or
inaccurate history are of diminished probative value.10 As Dr. Jackson relied upon an inaccurate
history with respect to the squatting incident, his opinion is of diminished probative value and
insufficient to establish appellant’s claim.
There is insufficient rationalized medical evidence of record establishing that appellant
sustained a knee injury while in the performance of duty as alleged. The Board finds that he has
failed to meet his burden of proof.

9

Daniel O. Vasquez, 57 ECAB ___ (Docket No. 06-568, issued May 5, 2006).

10

M.W., 57 ECAB ___ (Docket No. 06-749, issued August 15, 2006); James R. Taylor, 56 ECAB ___ (Docket
No. 05-135, issued May 13, 2005).

4

CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury while in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2006 is affirmed.
Issued: February 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

